                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JONETTE ARMS,

               Plaintiff,

v.                                                    Case No. 2:18-cv-01835

MILWAUKEE COUNTY
(Department on Aging),

               Defendant.


                             DISCLOSURE STATEMENT



       The undersigned, counsel of record for Plaintiff Jonette Arms, furnishes the

following list in compliance with Civil L.R. 7.1:

1)     Plaintiff Jonette Arms is the only party this attorney represents in this case;

2)     The plaintiff is not a corporation;

3)     The Law Office of Arthur Heitzer will appear on behalf of the Plaintiff.


Date: December 4, 2018

s/ Brenda Lewison

Attorney Brenda Lewison
SBN: 1025079
Law Office of Arthur Heitzer
633 W. Wisconsin Ave., Suite 1410
Milwaukee, WI 53203-1918
(414) 273-1040 x 14
(414) 273-4859 FAX
lewisonlaw@yahoo.com

ATTORNEY FOR THE PLAINTIFF
